I agree that Rem. Rev. Stat., § 1750 [P.P.C. § 5-91], entitles the appellant to have deducted from the sentence imposed by thesuperior court, i.e., the maximum of twenty years, the fifteen months spent in the county jail between his two trials.
I do not believe that this or any court has authority to tell the board of prison terms and paroles what credit it shall apply on the "duration of confinement" as fixed by it, so long as it does not exceed the maximum after deduction of the fifteen months therefrom.
Not only do we not have the authority to order the application of fifteen months or any credit period on the duration of confinement, but we have no means of knowing whether the appellant was entitled to any credit. He may have been non-co-operative, unruly, and obstreperous during the entire fifteen months. He was entitled to a deduction from the maximum because that time was spent in jail and the statute makes such a deduction by the superior court mandatory, regardless of what his conduct as a prisoner may have been. But in fixing the credit on the minimum duration of confinement, the behavior of the prisoner is certainly an important factor, and one of which we have no knowledge.
In so far as we purport to order the superior court to direct the board of prison terms and paroles as to what it should do about the appellant's duration of confinement, I dissent. *Page 106